Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the prior art of record, specifically the prior art Palmaro teaches dealing with 3D object for displaying in the digital animation byhandling 3D in the scene with different characteristics and adjust the characteristic per user request. The prior art Antonyuk teaches handling 3D object by providing user to clone objects in the scene with different characteristics in digital animation. However, none of the prior art cited alone or in combination provides motivation to teach rendering two customized characteristic of data structures supersedes one another and combining multiple data structures with same customized characteristics. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 4-12, 14-16, they are allowable due to their dependency to the independent Claims 1.
Regarding independent Claims 13, the prior art of record, specifically the prior art Palmaro teaches dealing with 3D object for displaying in the digital animation byhandling 3D in the scene with different characteristics and adjust the characteristic per user request. The prior art Antonyuk teaches handling 3D object by providing user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
aAny inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619